      Case: 1:18-cv-01798-DCN Doc #: 16 Filed: 10/30/18 1 of 1. PageID #: 105



                         THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO

JIM TRAKAS                        )                   CASE NO: 1:18 CV 1798
                                  )
      PLAINTIFF                   )                   JUDGE: Donald Nugent
                                  )
vs.                               )                   PLAINTIFF’S NOTICE OF
                                  )                   WITHDRAWAL OF MOTION FOR
CONSERVATIVE ALLIANCE             )                   PRELIMINARY INJUNCTION /
POLITICAL ACTION COMMITTEE, et al )                   RESTRAINING ORDER
                                  )
      DEFENDANTS                  )
                                  )

       Now comes the Plaintiff, and by and through the undersigned counsel, does hereby

provide notice that he is withdrawing his Motion for Preliminary Injunction with Affidavit,

Docket No. 12, dated October 11, 2018. Said withdrawal is due to agreement between the

parties and the motion is no longer necessary. Plaintiff thereby withdraws his Motion for

Injunctive Relief / Restraining Order effective as the filing of this document.

                                                             Respectfully submitted,
                                                             /s/ David J. Horvath___
                                                             David J. Horvath 0055989
                                                             7100 E Pleasant Valley Rd.
                                                             Suite 110
                                                             Independence, OH 44131
                                                             216-986-0860
                                                             djhorvath@hotmail.com

SERVICE
       A true and accurate copy of this has been served upon Christopher J. Hogan this 30th day
of October, 2018 by way of email at: Hogan@litohio.com.

                                                             /s/ David J. Horvath___
                                                             David J. Horvath 0055989
